        Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 1 of 19

                                                                                      riLFD
                                                                                   nfsifti'CT CC'.-^:

                                                                            ^OfSGCT II P,M p: tr^ \
                         IN THE UNITED STATES DISTRICT
                             FOR THE DISTRICT OF WYOMING



 EUGENE SCALIA,SECRETARY OF
 LABOR, U.S. DEPARTMENT OF LABOR,                  CONSENT JUDGMENT


        Plaintiff,
 V.                                                Case No. 19-CV-00217-ABJ

 BLACKJEWEL,LLC, a corooration,
 BLACKJEWEL HOLDINGS, LLC,a
 corporation, REVELATION ENERGY
 HOLDINGS. LLC, a corporation,
 REVELATION MANAGEMENT
 CORPORATION,a corporation,
 REVELATION ENERGY, LLC,a
 corporation, DOMINION COAL
 CORPORATION,a corporation, HAROLD
 KEENE COAL CO., LLC, a corporation,
 VANSANT COAL CORPORATION,a
 corporation, LONE MOUNTAIN
 PROCESSING, LLC,a corporation,
 POWELL MOUNTAIN ENERGY, LLC, a
 corporation, and CUMBERLAND RIVER
 COAL,LLC, a corporation.

        Defendants.


                                    CONSENT JUDGMENT



       Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor,

hereinafter referred to as "Plaintiff or "the Secretary," has filed his Complaint alleging

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq.(hereinafter "the

Act"). Defendants named above, hereinafter referred to as "Defendants" or "Employers," have

appeared by counsel, and waived formal service of process of the Summons and Complaint, and

any defense, which they may have in this Civil Action, and hereby agree to the entry ofthis

Consent Judgment without contest. It is, therefore, upon motion of the attorneys for Plaintiff and

for cause shown:
        Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 2 of 19




        ORDERED,ADJUDGED,AND DECREED that Defendants, their officers, agents,

servants, and all persons acting or claiming to act on their behalf and interest be, and they hereby

are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, and 15 of

the Act, in any manner, specifically:

        1.     Defendants shall not, contrary to Section 6 of the Act, pay to any of their employees

who in any workweek are engaged in commerce or in the production of goods for commerce, or

employed in an enterprise engaged in commerce or in the production of goods for commerce, within

the meaning of the Act, wages at rates less than those which are now, or which in the future may

become, applicable under Sections 6 and 15(a)(2) ofthe Act.

       2.      Defendants shall not, contrary to Section 7 of the Act, employ any of their

employees including, but not limited to, any of their employees who are engaged in commerce or

employed in an enterprise engaged in commerce, within the meaning ofthe Act, for workweeks

longer than the hours now, or which in the future become, applicable under Sections 7 and

15(a)(2) of the Act, unless the said employees receive compensation for their employment in

excess of the prescribed hours at a rate equivalent to one and one-half times the regular rates

applicable to them.

       3. Defendants shall not, contrary to Section 15(a)(1) of the Act, transport, offer for

transportation, ship, deliver, or sell in commerce, or ship, deliver, or sell with knowledge that

shipment or delivery or sale thereof in commerce is intended, any goods, in the production of

which any employee was employed in violation of Section 6 or 7 of the Act.

       4. Defendants shall not discharge or take any retaliatory action against any of their

employees, whether or not directly employed by Defendants, because the employee engages in

any of the following activities pursuant to Section 15(a)(3) of the Act:
        Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 3 of 19




               i.      Discloses, or threatens to disclose, to a supervisor or to a public agency,

any activity, policy, or practice ofthe Employers or another employer, with whom there is a

business relationship, that the employee reasonably believes is in violation of the Act, or a rule or

regulation promulgated pursuant to the Act;

               ii.     Provides information to, or testifies before, any public agency or entity

conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or

regulation promulgated pursuant to the Act, by the Employers or another employer with whom

there is a business relationship;

               iii.    Objects to, or refuses to participate in any activity, policy or practice

which the employee reasonably believes is in violation of the Act, or a rule or regulation

promulgated pursuant to the Act.

       It is further ORDERED, ADJUDGED and DECREED by the Court that:

       5.      Defendants are enjoined and restrained from withholding gross back wages in the

sum total amount of $793,847 due to certain employees and former employees of Defendants

listed and identified in Schedule A,attached hereto and made a part hereof.

       6.      Upon the closing ofthe sale approved by the Southern District of West Virginia

Bankruptcy Court on October 3, 2019 by the Order Authorizing the Private Sale of the Western

Assets to Eagle Specialty Materials, LLC Free and Clear of All Claims, Liens, Liabilities,

Rights, Interests and Encumbrances and Granting Related Relief{See In re: Blackjewel, LLC, et

al.. No. 19-bk-30289, ECF No. 1187), the Defendants will pay the back wages of $793,847 to

their employees as specified below, and this amount shall represent the full extent of back wages

owed by Defendants for the relevant period, June 24, 2019 to July 1, 2019, to the employees set

forth and identified on the attached Schedule A. It is further agreed that the minimum wage and
        Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 4 of 19




overtime compensation payments by Defendants in the amount specified above are in the nature

of back wages pursuant to the provisions of the Act. The Defendants, shall remain responsible

for all tax payments considered to be the "employer's share," including, but not limited to, PICA.

               i.      The provisions of this Consent Judgment relative to back wages shall be

deemed satisfied when Defendant Blackjewel delivers to each person listed on Schedule A the

gross pay less all legally mandated deductions to the back wages, including, but not limited to,

the employee's share of PICA and other taxes.

               ii.     No later than 90 days from the date the Court enters this Consent

Judgment, Defendants shall pay to Plaintiff either by ACH transfer, credit card, or debit card by

going to https://www.pav.gov/public/fonTi/start/77689032 or www.pav.gov or by delivering a

check made payable to "Wage and Plour Division - Labor," delivered to U.S. Department of

Labor - Wage and Hour Division, Wage and Hour Regional Office, 525 S. Griffin St, Suite 800,

Dallas, TX 75202(noting "XXX- DO"on the check)the total net amount of any checks for back

wages which cannot be distributed to identified employees in Schedule A, or to their estates if

that is necessary because of inability of the parties to locate the proper persons, or because of

such person's refusal to accept such sums.

               iii.    Any sums not distributed to the employees or former employees listed on

Schedule A,or to their estates, because of inability to locate the proper persons or because of

such persons' refusal to accept such sums, shall be deposited with the Treasurer of the United

States pursuant to Section 16(c) ofthe Act.

               iv.     The provisions of this Consent Judgment shall not in any way affect any

legal right of any individual not named on Schedule A, nor shall the provisions in any way affect
           Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 5 of 19




any legal right of any individual named on Schedule A to file any action against Defendants for

any violations alleged to have occurred outside the relevant period.

                V.     The payment of the back wages totaling $793,847 in accordance with this

Consent Judgment shall be considered compensation for work performed at the Eagle Butte

Mine and Belle Ayr Mine from June 24, 2019 to July 1, 2019.

       7.       Neither Defendants nor anyone on their behalf shall directly or indirectly solicit or

accept the return or refusal of any sums paid under this Consent Judgment. Any such amount

shall be immediately paid to the Secretary for deposit as described above, and Defendants shall

have no further obligations with respect to such returned monies. If the recovered wages have not

been claimed by the employee or the employee's estate within three years of the entry of this

Consent Judgment, the Acting Secretary shall deposit such money with the Treasury in

accordance with Section 16(c) of the Act.

       8.       The parties agree that the instant action is deemed to solely cover Defendants'

business and operations for the relevant period for all claims raised in the Complaint as a result

of the Secretary's investigation. The parties agree that the filing of the Complaint and the

provisions of this Consent Judgment shall not, in any way, affect, determine, or prejudice any

and all rights of any person specifically named on Schedule A or the Secretary for any period

before June 24, 2019, or after July 1, 2019, or any persons, be they current or former employees,

not specifically named on Schedule A, insofar as such rights are conferred and reserved to said

employees by reason of Section 16(b) of the Act.

       9.       Defendants agree that they are employers within the meaning of Section 3(d) of

the Act.
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 6 of 19




         10.   The Parties, in order to amicably resolve disputed issues offact and law

concerning this matter, and to avoid protracted litigation, have agreed to this Consent Judgment.

The agreements, statements, findings, and actions herein are made solely for the purpose of

resolving this matter economically and amicably without litigation and shall not be used for any

purpose, except for proceedings brought under the Act.

         11.   The parties agree that all matters addressed in the Complaint have been fully and

finally resolved by this Consent Judgment.

         12.   By entering into this Consent Judgment, Plaintiff does not waive his right to

conduct future investigations of Defendants under the provisions of the FLSA and to take

appropriate enforcement action, including assessment of civil money penalties pursuant to

Section 16(e) of the FLSA, with respect to any other violations disclosed by such investigations.

         It is FURTHER,ORDERED,ADJUDGED, AND DECREED that each party will bear

its own fees and other expenses incurred by such party in connection with any stage of this

proceeding including, but not limited to, attorney fees, which may be available under the Equal

Access to Justice Act, as amended.




                                     united states WStRICt JUDGE


Dated:            ^.^                .2019
       Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 7 of 19




                                                 For die Secreteiy:

Defendants have appeared by counsel and herel^   Kate S. O'Scannkin
consent to die entry of&b Judgment               Solicitor of Labor

For die Em^yer Blackjewel, LLC                   Connie M Acksrznann
                                                 Acting Regional Solicitor

                                                 John Rainwater
         J.                                      Associate Regional SoScitor

                                                 Lydia Tzagoloff
                                                 Wage Hour Counsel

 Stephen D/t^mer
 Squire Fatten Bo,         (US)LLP
201 E. Fourdi Sir                                Alicia Truman
Suite 1900                                       Trial Attorney
 Cincinnati, OH 45202                            Admitted Pro Hac Vice
Direct +L513.361.1220 ]                          U.S. Department of Labor
Mobde: 4-1.513.293.4305|                         Office ofthe Solicitor
stebhen.lemer@scniireDb.com                      1244 Speer Boulevard, Suite 515
                                                 Denver, Cotorado 80204-3516
                                                 TeL(303) 844-0975
                                                 Fax(303) 844-1753
                                                 tnimaiLaHcia.a@dolgov


                                                 Attorneys for Plaintiff
                                                 U.S. Department of Labor




010-6B63-«591/2/AMERlCAS
          Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 8 of 19




                                    SCHEDULE A


          Abbott, John M.
          Adams, Frances P.
          Amstadt, Robert S.
          Anderson, Gretchen A.
          Anderson, Jared R.
          Anderson, Tyrel 0.
          Anton, Karissa J.
          Applegate, Mikenzie L.
          Araujo, Samuel
          Arehart, Mark E.
          Baer, Robert S.
          Bagwell, Bradee R.
          Baity, Benjamin J.
          Baity, Ronald E.
          Baker, Branden H.
          Barbour, Payton J.
          Barron, James A.
          Barren, Roger W.
          Bartelt, Scott D.
          Basner, Elliot J.
          Beard, Richard E.
          Beck, William R.
          Becker, Kevin L.
          Bellack, Kenneth L.
          Bennett, Cecilia M.
          Bennett, Shane W.
          Bennett, Thomas L.
          Benson, Dacota R.
          Bentz, Ronald L.
          Bergfield, Kenneth D.
          Berkey, Amy M.
          Berkey, David C.
          Biley, Kasey D.
          Black, Brandi J.
          Blake, Joseph P.
          Blankenship, Jeffrey D.
          Blare, Jan M.
          Blizzard, Roderick T.
          Bowman, Branden J.
          Bowman, Bryce L.
          Boyd, Lee 0.




010-8863-8591/2/AMERICAS
          Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 9 of 19




          Boyer, Frank W.
          Brafford, Korey A.
          Braun, Kasey M.
          Brewer, Rhonda M.
          Bridge, Matthew M.
          Briggs, David G.
          Briggs, Robert W.
          Brigham, Harold D.
          Britt, Alisia M.
          Brown, Austin C.
          Brown, David A.
          Brown, Durk F.
          Brown, Ethan S.
          Bruns, William A.
          Bryan, Jerry R.
          Buckner, Charles D.
          Buechler, Brendon J.
          Bullinger, Keasha A.
          Bundy, Bradly M.
          Bundy, Michael M.
          Burger, Raymond E.
          Burkhardt, Travis J.
          Campbell, Polli L.
          Camphouse, Terry L.
          Carlson, Kendal R.
          Carriveau, Paul A.
          Carstens, Phillip J.
          Carter, Daniel L.
          Carter, Steven K.
          Case, Dustin G.
          Castle, David A.
          Castle, Natalie B.
          Cavanaugh, Seth M.
          Chaffee, Robert A.
          Chapell, Jason R.
          Chapman, Ryan J.
          Choate, Robert W.
          Christopherson, Justin C.
          Clemetson, Breann E.
          Clough, David A.
          Coleman, Charles P.
          Coleman, Jacob D.
          Colvin. Buck C.




010-8863-8S91/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 10 of 19




          Connally, Travis L.
          Connelly, Paul A.
          Conway, Nicholas S.
          Cook, Shane M.
          Cooley, Annastaria L.
          Coolley, Joel J.
          Cooper, Paul M.
          Copeland, Cleeche' S.
          Cordingiy, Ty L.
          Cossette, Joshua A.
          Cundy, Scott E.
          Daly, Patrick W.
          Darrow, Kimberly K.
          Davis, Vincent E.
          DeCent, Rod O.
          Decker, William D.
          Dehner, Chad H.
          Dewey, Fredrick A.
          Dietsche, John P.
          Dillie, Jason E.
          Dillinger, Danielle M.
          Dillinger, Phillip J.
          Dixon, Jimmy K.
          Dobyns, Jason S.
          Dodrill, Scot D.
          Donner, Jeffrey H.
          Dorn, Stanley L.
          Dow, Kerry F.
          Doyle, David B.
          Dudley, Jarik M.
          Dunbar, Joshua D.
          Duncan,Jacob V.
          Eddy, Keela A.
          Edmondson, Mychal T.
          Eich, Nathan C.
          Elliott, Earl G.
          Elliott, George D.
          Ellis, Brandon L.
          Engelbrecht, David L.
          Engelhaupt, Thomas L.
          Englebert, Chance L.
          Erickson, Kenneth W.
          Eskew, Chad T.

                                       10

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 11 of 19




          Farley, Christopher R.
          Farley, Michael W.
          Fehlberg, Reed A.
          Fenner, Clancy J.
          Filhart, Michael A.
          Fischer, Darwin G.
          Fisher, Timothy E.
          Flores-Gonzalez, Eligio
          Fluharty, Weylan G.
          Fogle, Gene W.
          Foster, William J.
          Fox, Kenneth D.
          Frey, Courtney B.
          Fritz, Deanna M.
          Gales, Douglas E.
          Gammon, Colton A.
          Gammon,Kevin A.
          Gammon, Travis R.
          Garcia, Consuello T.
          Garcia, Joseph A.
          Garcia, Paul M.
          Garner, Michael R.
          Garry, Michael P.
          Gass, Perry A.
          Gedrose, Travis M.
          Glatt, Robert J.
          Glenn, Jennifer L.
          Glick, Travis A.
          Golay, Jerith D.
          Gomez, Ronald J.
          Greear, Robert W.
          Grendahl, Lori K.
          Griffin, Heather L.
          Griffith, Austin J.
          Guffey, Brandon D.
          Guffey, Zachary T.
          Gulley, Tyler B.
          Gunderson, Jeffery J.
          Gustafson, Arlyn J.
          Guzman Mejia, Jose A.
          Hakert, Bob R.
          Halverson, Oscar E.
          Haney, Trevor L.

                                       11

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 12 of 19




          Hansen, Marlys M.
          Hansen, Paul E.
          Hanson, Dewain P.
          Hanson, Eric K.
          Hantak, Charles F.
          Harris, Eldon R.
          Harris, James D.
          Harris, Jared D.
          Harrod, Richard L.
          Hartsoch, James C.
          Harvey, Dan L.
          Hatzenbuhler, Codi L.
          Hatzenbuhler, Phillip R.
          Hawley, Darla R.
          Haynes, William L.
          Hays, Lee A.
          Hedges, Lilia R.
          Helgoe, Orlin B.
          Helm, James C.
          Helwig, Daniel P.
          Hensley, Charlie L.
          Hensley, Robert J.
          Hernandez, John A.
          Herrmann, Carol A.
          Herther, Shane C.
          Heying, Kelly D.
          Hieb, Carey L.
          Hildebrandt, Detlef J.
          Hodson, Catherine K.
          Hoffman, Clint R.
          Hoffman, Jake E.
          Hofmeister, John S.
          Hoizer, Steven D.
          Homan,Patrick R.
          Honaker, Marcus J.
          Hooks, Tandie R.
          Hoppes, Eric C.
          Hovdenes, Richard P.
          Howard, Dale L.
          Howard, Keegan L.
          Hubbell, Charles A.
          Huckins, Anthony P.
          Hudson, Ryan J.

                                       12

010-8863-8591/2/AMER!CAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 13 of 19




          Hullinger, Corey E.
          Humphrey, Donald L.
          Hunt, Tyrell P.
          Hunting, Jerel C.
          Huntley, Glen L.
          Hurd, Lin 0.
          Huskinson, Lynne
          Isenberger, Robert E.
          Javaid, Fahad
          Jensen, Derek D.
          Jensen, James K.
          Jensen, Summer R.
          Jodozi, Kristine K.
          Johansen, Lauren R.
          Johnson, Clifford 0.
          Johnson, Duane E.
          Johnson, Joshua J.
          Johnson, Patrick M.
          Jones, John T.
          Jones, Tracey J.
          Juarez, Israel J.
          Kanash, Gregory A.
          Kasparek, Michael J.
          Kelley, Brian J.
          Kemerling, William B.
          Kenyon, Albert H.
          Kenyon, Tyrel S.
          Kimbley, Jesse L.
          King, Megan B.
          King, Steven J.
          Kingsbury, Ernest L.
          Kipp, Shawn E.
          Kline, Alan W.
          Kline, Paul A.
          Kline, Thomas L.
          Knutson, Nichole L.
          Koepke, Richard P.
          Koester, Lori M.
          Kohl, Benjamin J.
          Korinek, Kelly J.
          Kornemann, Kelly J.
          Kottke, Garth L
          Kramer, Tommy M.

                                       13

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 14 of 19




          Kratz, LeaAnn S.
          Landreth, Steven N.
          LaVallie, Shaelynn B.
          Layne, Davie D.
          Leair, David M.
          Leslie, Zacharia G.
          Lien, Terrance L.
          Lindgren, Reid A.
          Lingo, Shawn D.
          Linkous, Levi R.
          Lish, Kandi S.
          Loughlin, Arden L.
          Lounsberry, Aaron W.
          Lovell, Wyatt T.
          Lukert, Davy J.
          Lyman, Ian J.
          Lyman, Trinity L.
          Lynch, John S.
          Lynch, Thomas D.
          MacDonald, Richard J.
          Madsen, William D.
          Mai, Michael A.
          Maki, Chase W.
          Manke, Stephen R.
          Mankin, Kelly H.
          Marowelli, Tyler J.
          Marshall, William E.
          Martin, Leonard T.
          Mayzsak, Randy J.
          McClure, Tammy L.
          McCollum, Lance J.
          McElwain, Travis W.
          McKee, Connie L.
          McKinsey, Joshua
          McKinsey, Triston R.
          McLaughlin, Sean C.
          McMackin, Christopher J.
          Means, William D.
          Meek, Randy J.
          Merritt, Toby J.
          Michael, Garrett T.
          Michels, Brian T.
          Miller, Eric D.

                                       14

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 15 of 19




          Miller, Gerald J.
          Miller, Kolter G.
          Miller, Matthew A.
          Miller, Nicky J.
          Miller, Tanya M.
          Milliken, Ross R.
          Mills, Bryan K.
          Mitchell, Frank E.
          Mitchell, Jeremy E.
          Mitchell, Thad E.
          Moffitt, Anthony P.
          Moffitt, David L.
          Moore, Douglas M.
          Moore, Jimmy D.
          Mounts, Kenneth P.
          Mullins, Sammy R.
          Munoz, Matthew J.
          Myers, Sheila M.
          Nannemann, Trent J.
          Nelson, Annalies K.
          Nelson, Dale D.
          Ness, Alexandria N.
          Newman, Justin J.
          Nichols, Crystal A.
          Nichols, Ernest D.
          Nichols, Jesse W.
          Nichols, Jordan S.
          Nolte, Robert B.
          Nordhougen, Michael B.
          Norris, Wade J.
          Norskog, Tyler W.
          Nuzum, Justin W.
          Oehlert, Shawn M.
          Oehlert, Vicky K.
          Ogden, Tristen M.
          Oliver, Daniel L.
          Oliver, Sarah A.
          Olson, Anthony M.
          Orchard, Christopher W.
          Ottema, Miranda K.
          Otten, Robert W.
          Owens, Randall S.
          Palone, Elizabeth M.

                                       15

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 16 of 19




          Parrish, Daniel K.
          Parsons, Cale J.
          Parsons, Grant L.
          Paschal!, Karl L.
          Patterson, Annette S.
          Patterson, Chase W.
          Paulson, Shari J.
          Pederson, Kenneth R.
          Perez, Eric B.
          Perez, Homero
          Peters, Marshall S.
          Petersen, Miles S.
          Peterson-Worden, Melissa A.
          Pfenning, Henry S.
          Pierce, Holly J.
          Pilcher, Casey R.
          Pilcher, Christopher C.
          Pimm, Aaron A.
          Plough, Jacob K.
          Poppleton, Dennis T.
          Porter, Christina K.
          Porter, Galen L.
          Potter, Shawn A.
          Preiss, Scott A.
          Price, Emily G.
          Price, Rolland E.
          Queen, Scott D.
          Quiroz, Teresa A.
          Radensleben, Shane M.
          Ramirez, Dillon R.
          Rea, Darlene K.
          Reichard, James W.
          Reister, Justin C.
          Renz, Brian E.
          Reynolds, Clinton D.
          Reynolds, Nancy L.
          Rheuff, Seth T.
          Rhodes, Christopher V.
          Richard, Byron P.
          Richardson, Steven E.
          Riggle, Susan L.
          Rightly, Christian W.
          Rinker, Gary D.

                                        16

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 17 of 19




          Ripley, Kenton W.
          Roberts, Michael R.
          Rogers, Donovan L.
          Rogers, Thomas A.
          Rogi, Joseph
          Rohrbach, Heather N.
          Romo, Joshua J.
          Roth, Russell A.
          Rothleutner, Eric M.
          Rott, Jeffrey J.
          Roush, Gretchen L.
          Roush, Jeffrey A.
          Rowley, Bud W.
          Saavedra, Nicholas A.
          Sachse, Peter W.
          Safford, Aaron R.
          Salmon, Tory 0.
          Sanburn, Erin K.
          Sanfilippo, Shana M.
          Sather, LeRoy N.
          Schanck, Henry R.
          Schatz, Dakotah C.
          Schirmer, Michael S.
          Schmidt, Gary E.
          Schmitt, Sheila M.
          Schnaible, Timothy L.
          Schneider, Dwayne E.
          Schommer,Zachary H.
          Schutt, Jefferson L.
          Semler, James D.
          Septka, Casey C.
          Shields, Jeremiah J.
          Shoun, Miles B.
          Sipe, Daniel L.
          Skinner, Kyle R.
          Smith, Breona R.
          Smith, Logan J.
          Solem, Shayne L.
          Somers, Matthew J.
          Spain, Joshua A.
          Sparby, Brooklynn M.
          Spaur, Brian D.
          Spomer, Gary D.

                                       17

010-8863-8591/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 18 of 19




          Sprayberry, Joy L.
          Starr, Mark J.
          Stewart, William C.
          Strande, Vikki L.
          Suppes, Michael L.
          Suppes, Vonda K.
          Tarter, Wynn S.
          Taylor, James S.
          Terrazas, Anthony B.
          Terry, Stephen M.
          Thomas, Shaun T.
          Thybo, Rhonda D.
          Timm, Karla J.
          Tousignant, Scott R.
          Townsend, Steven A.
          Trompke, Richard D.
          Tubbs, John D.
          Turner, Tyler R.
          Van Hom,Barbara J.
          Vandergrift, Rusty L.
          Vaughn, Eric E.
          Vetter, Bryan A.
          Viergutz, Vem G.
          Vokenroth, Deborah L.
          Vokenroth, Rudi T.
          Vonada, Matthew D.
          Waldner, Samantha E.
          Walker, Jamie L.
          Walker, Louis M.
          Walker, Michael S.
          Walker, Ryan R.
          Wallett, Rory A.
          Walters, Jack M.
          Warax, David W.
          Wasserburger, Jeremiah H.
          Webber, Daniel B.
          Wegner, Justin R.
          West, Courtnei M.
          West, Kristen A.
          White, April Lynn C.
          White, Jecybelle C.
          White, Vaughn K.
          Wiard, Michael C.




010-8S63-8691/2/AMERICAS
         Case 2:19-cv-00217-ABJ Document 7 Filed 10/22/19 Page 19 of 19




          Wiechert, Kameron M.
          Wiitala, Chad W.
          Wiitala-Lindgren, Carrie L.
          Wik, Jon E.
          Willbanks, Ronald J.
          Williams, Dwayne
          Williams, Gary R.
          Williams, Jacob T.
          Willrodt, Andreas
          Wimber, Ryan H.
          Wineteer, Tara D.
          Wintermute, Brian E.
          Wise, John E.
          Woods, Deonandre D.
          Worden, Chad D.
          Wulf, Darin 0.
          Yates, Casey S.
          Young, Michelle L.
          Zahrowski, Chad A.
          Zarecky, Daniel L.
          Zlegler, Travis D.
          Zimmerman, Serena M.
          Zufelt, Brian M.




                                        19

010-8863-8591/2/AMERICAS
